DETAILED ACTION

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.

The following are details of the closest prior arts of record found:
Greenfield (US Patent Publication 2011/0167440) discloses a system wherein service provider may track user identifiers, device identifiers, account identifiers, and locations from which the requests, accesses and/or connections where made and discloses location tracking may be used to determine the integrity of a user or user device is either suspect or clearly illegitimate if a usage pattern associated with the user or user device is impossible such as if the user or user device requests access to a service from New York at a certain time and from California an hour later and further discloses determining whether the user or device requesting access to the service has established a pattern of use that is consistent or inconsistent with that of an authorized user for each user id and/or device id and wherein a subscriber profile may include location history data and a separate process may analyze the historical information to determine whether the location history is consistent with use by a member of the account household and if the analysis concludes the location history is not consistent with expectations for an authorized member of the household, the service provider may flag the user or user device as potentially unauthorized.
Bar et al. (US Patent Publication 2017/0289168) discloses a system wherein user-related activity of a current user may be monitored and compared to the 
Pratt et al. (US Patent Publication 2012/0144468) discloses a system wherein a confidence server considers available data including confidence data and tracking data about the user and determines a probability of login at the location and time of the 
Anand et al. (US Patent Publication 2014/0324964) discloses a system receiving a request to login to an account belonging to a member and determining a geographic location from an IP address used to make the request and determining the probability that the member would be in the geographic location and responsive to determining that the probability is less than the predetermined threshold, flagging the login attempt as a fraudulent attempt and discloses an imposter may try to access a members account and a login attempt originating from a location that the system determines to be low probability would be flagged as suspicious and the content server creates web pages that include a member profile at the request of users and also discloses while the transaction may be explicit geographic location such as latitude and longitude coordinate or a particular geographic location, the transactions may also be  implicit indicators of location such that they contain information leading to a physical geographic location for example an IP address associated with the social networking service is 
Lawyer et al. (US Patent Publication 2007/0124246) discloses a system that is used to detect telecommunications fraud wherein call records are evaluated against specified rules and the system compares the distance and time between calls against predefined threshold and if the thresholds are exceeded, an alert is tripped.
Almas (US Patent Publication 2017/0161280) discloses a grouping can apply a threshold radius value to the coarse or imprecise designation of position associated with the evaluation content to define an area.
Mishra (US Patent 9,743,239) discloses the sensed positions of devices may be clustered or grouped into areas of uncertainty based in part on accuracies or tolerances of the determined positions.
Smith et al. (US Patent Publication 2016/0234803) discloses grouping a plurality of transceivers in response to determining that a location accuracy exceeds a threshold.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, claims 1-15 and 17-20 are found to be allowable because the closest prior art found of Greenfield (US Patent Publication 2011/0167440) and Bar et “determining the spatial distribution of the plurality of devices based on the geographic data for the media requests; grouping multiple media requests of the plurality of media requests into a group associated with imprecise geographic data when the spatial distribution exceeds a threshold” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1, independent claim 17 and independent claim 19 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645